The Attorney               General           of Texas
                                                    December 13. 1904
 IMMATTOX
Attorney   General


SupremeCourt BuIldhO           Honorable D. R. “Tom” Uher                          Opinion    No. JM-245
p. 0. BOX 12545                Chairman
 .ustln. TX. 75711.2549        Regiona, Compacts & I:istricts                      Re: Uhether the Sweeny Rospltal
 12l4752501                       Committee                                        District may change its jurisdic-
Telex 910/574-1357
                               Texss House of Reprel,entatives                     tional boundaries
Telecopier 512f47MZSS
                               P. 0. Box 2910
                               Austin,  Texas   78765’
714 Jackson. SuIta 700
rlallas, TX. 75202e.05         Dear Representative       Uher:
 :141142-5944

                                      You ask whether    the Sweeny Eospital      District  may change its
4S24 Alberta Ave., Suite 160   territorial   boundariccl to coincide   with the newly expanded boundaries
 3 Paso. TX. 79905-2793        of the Sweeny Indel~endent School District.            We conclude that  the
 llY5334484                    legislature   has not authorized      an expansion   of the Sweeny Hospital
                               District.
     Texas. SuiIe 700
4ourton. TX. 77002-3111               The creation      of the Sweeny Roapital District       IS authorized      by the
71312236SS5                    legislature     in accortlence with the provisions        of article     IX, section     9
                               of the Texas Constitution             “with   boundaries     coextensive      with   the
                               boundaries     of the Swceny Independent           School District.”        Acts   1963.
306 Broadway, Suite 312
                               58th Leg., ch. 135, )I, at 361.             Section 2 of that act provides          that
Lubbock, TX. 79101-3479
805/747-5238                   the hospital        district    shall   not be created        nor shall      a tax be
                               authorized     until    the creation   and tax are approved by a majority              of
                               the qualified      property taxpaying electors        of the district     voting in an
4302 N. Tenth. SuiIe S         election    called for #uch purpose.
McAllen. TX. 78501.1655
512lS52.4547
                                     Article    IX, secl:.lon 9 of the constitution             provides:

 200 Main Plaza. Suite 400                       Sec. 9. The Legislature            may by law provide for
 San Antonio. TX. 782062797                 the     creation.       establishment,          maintenance        and
 51212254191
                                            operation     I-[ hospital     districts      composed of one or
                                            more counties       or all or any Dsrt of one or more
 An Equal OppOrtUnitYI                      counties      ,r:Lth power       to issue        bonds      for    the
 Alfirmatlve AcUon Employer                 purchase,       construction,        acquisition,         repair     or
                                            renovation       of    buildings       and     improvements        and    - ’
                                            equipping      same, for hospital           purposes;      providing
                                            for the tz,ansfer        to the hospital         district      of the
                                            title     to any land,         buildings,       improvements       and
                                            equipment located wholly vithin               the district       which
                                            may be jo:lntly        or separately         owned by any city,
                                            tom     or county,       providing       that any district           so




                                                                      p. 1098
Ronorable   D.R. “Tom” Dher - Page 2                 (m-245)




            created         shall       asmme        full       responsibility           for
            providing         medical md hospital                care for its needy
            inhabitants               and        assume           the        outstanding
            indebtedness             incu::red        by      cities,         towns and
            counties          for     hospital        purposes          prior      to the
            creation         of the i,istrict.              if     same are located
            wholly       within        its     boundaries,          and a pro rata
            portioo       of such iodebtedneas                 based upon the then
            last approved tax sssessment                     rolls     of the included
            cities,        touns and counties               if less        than all the
            territory         thereof      :Ls included        within       the district
            boundaries;           provid:Lng that after               its    creation      no
            other municipality               or political          subdivision         shall
            have the power to levy taxes or issue                                bonds or
            other       obligations          :Cor hospital          purposes        or for
            providing          medical      care within           the boundaries           of
             the district;            pror:lding       for the levy            of annual
             taxes at a rate not to exceed seventy-five                                cents
             (75~) on the One lfundred Dollar valuation                              of all
             taxable        property        within       such district            for the
             purpose         of     meetkg         the     requirements            of     the
             district’s         bonds, t:he indebtedness                  assumed by it
             and     its        mainterumce          and      operating         expenses,
            providing          that such district             shall      not be created
             or such          tax aut~orired              unless       approved        by a
             mejority          of    the      qualif fed        property        taxpaying
             electors        thereof voting          at an election            called     for
                                       anir providing             further       thet      the
            wsupport an maintenance of the dintrict’s                             hospital
             system       shall       never become a charge                   against      or
             obligation          of the State of Texas nor shall                          any
             direct      appropriat:Lon           be made by the Legislature
             for the constructiona,                maintenance           or improvement
             of any of the facilities                 of such district.

                Provided,    however,    that no district     shall  be
            created except by act of the Legislature           and then
            only after    thirty’:30)     days’ public notice    to the
            district     affectecb, and In no event           may the
            Legislature     provil@ for a district       to be created
            without    the affir@ive       vote of a majority    of the
            taxpaying     voters-     in   the  district    concerned.
            ?Rmphasis added).

       A hospital      district   la created by a statute     which specifies     ito
 boundaries.       The legislature     by reference    adopted the boundaries       of
 the Sveeny Independent School District          as the boundaries   of the Swerny
 Hospital    District.       It is a well settled    rule of stetutory    construc-
 tion that




                                                p. 1099
Honorable     D.R. “Tom” Uher - Pa,ge 3            (JM-245)




              [a] statute    of specl.fic    reference    incorporates   the
              provisions    referred    to from the statute       as of the
              tima of adoption        without     subsequent    amendments.
              unless    the legislature     has expressly      or by strong
              implication     shown its       intention     to incorporate
              subsequent    amendments with the statute.

St. Paul Mercury Insurance Co: v. Billiot,           342 S.W.2d 161, 163 (Tex.
Civ. App.    -  Beaumont  1960. vrdtref’
                                       d).ee          also Trimmier v. Carlton.
296 S.W. 1070. 1074 (Tex. 1927).          An analogous    situation    exists  where
the legislature     adopts boundaUes     for a hospital     district   by reference
to the specific     boundaries  of an independent     school district.

       It is our opinion           that the adoption          of the boundaries      of the
Sweeny Hospital District            coexl.ensive    with the boundaries      of the Sweeny
Independent        School District        constitutes       an adoption    of the school
district      boundaries      as they existed       at the time that the creation         of
the hospital         district   was aut’>orized by the enactment of chapter             135,
Acts     1963 of the Fifty-eighth           Legislature.       We find no expression      of
legislative        intent     that chapter       135 adopted      the boundaries     of the
school      district       as they then existed           and as they might       later   be
expanded by the school distrkt.                 We do not address any constitutional
questions       that may arise if th.e legislature             provided for the creation
of a district           without   fixed ‘>oundaries        except    to caution   that the
constitution          prohibits     the c:reation        of a district       “without    the
affirmative       vote of a majority of the taxpaying voters              in the district
concerned .”

        Article     IX, section        9 of the constitution        does not prohibit          the
 legislature       from authorizing           the expansion     of the boundaries           of a
 hospital    district       that is alrc!o;dy created.        Stamford Hospital       District
 v. Vinson. 517 S.W.2d 358 (Te:c. Civ. App. - Eastland                      1974. writ ref’d
 n.r.e.).       However, the powerzs of a hospital                district     are expressly
 provided      or necessarily           imp:l:.ed by the constitution           and the act
 creating      the district.           See Attorney     General Opinion M-171 (1967).
.The original         enactment       and subsequent        amendments to chapter              135
 contain      no authority           to change      the    Sweeny Hospital          District’s
 boundaries,       no provision          fol, conducting     an election       at which the
 property     taxpaying       electors     within a proposed expanded district             would
 be given an opportunity            to aplbz’ove the expansion of the boundaries               and
 the levy of a tax on all the taxable                     property    vithin     the expanded
 boundaries,      and no provision          for the assumption     of the indebtedness          of
 the original        district      by the district       as enlarged.        See. e.g.,      Acts
 1973, 63rd Leg.,           ch. 563, fOla, 3a. at 1567, 1569 (authorizing                      the
 expansion of the Stamford Hoslkital District                 and prescribing       procedures
 for the approval election).




                                           p. 1100
Honorable   D.R. "Tom" Uher - Page 4          (JM-245)




                The legislature     has not authorized     an expansion
            of   the   territorial      boundariee     of    the     Sweeny
            Roepital   Dietrict.      The hospital   district       may not
            change     its      bound.eries    without        legislative
            authority.



                                              JG;h
                                                 JIM
                                                Attorney    General   of Texas

TOMGREEN
First Assistant    Attorney    General

DAVID R. RICRAFDS
Executive Assistant     Attorney    General

RICK GILPIN
Chairman, Opinion     Coauaittee

Prepared    by Nancy Sutton
Assistant    Attorney General

APPROVED:
OPINIONCOMMITTEE

Rick Gilpin,   Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Woellinger
Jennifer  Riggs
Nancy Sutton




                                         p. 1101